DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejections.

Election/Restrictions
Newly submitted claim 15 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: Independent claim 1 is drawn to a cradle device.  Independent claim 15 is drawn to a vending device with an elevator.  Neither require the specifics of the other and are distinct inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 have been withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a mechanical coupler” – Examiner notes that it is unclear as to what is meant by such as the specification does not describe a mechanical coupler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over House (3,447,662 – hereinafter House) in view of Buehren et al. (US 5,255,775 – hereinafter Buehren).
Re Claims 1, 2, 4, 5, 9, and 11-13:
House discloses a system for orienting a beverage can, the system comprising: a cradle (13, 14, 32, 35) for receiving a beverage can (11), the cradle (13, 14, 32, 35) comprising an open receiving portion extending between a top end of the cradle (13, 14, 32, 35) and a bottom end of the cradle (13, 14, 32, 35) (see Figs. 13); a support frame (22, 24, 51, 55) for holding the cradle (13, 14, 32, 35), the support frame (22, 24, 51, 55) configured to provide a tilting (and rotating) movement to the cradle (13, 14, 32, 35) (see Figs. 1-4); but fails to teach a sensor for sensing a top surface of the beverage can received onto the cradle, a control unit adapted to receive the sensor and accordingly provide a movement instruction to the support frame, wherein when a beverage can is received onto the cradle, the control unit is configured to send the movement instruction to the support frame so as to release the beverage can in a top upright position in which the top surface of the beverage can is above and in vertical alignment with a bottom surface of the beverage can.

Buehren teaches a sensor (38) for sensing a top surface of (a product 22) received onto a cradle (40) (Examiner notes the device is capable of detecting where a smaller dimension of the product is oriented by detecting the larger dimension of the product), a control unit (24) adapted to receive a sensing information from the sensor (38) and accordingly provide a movement instruction to a support frame (near 42), wherein when a (product 22)  is received onto the cradle (40), the control unit (24) is configured to send the movement instruction to the support frame so as to release the (product 22) in a top upright position in which the top surface of the (product) is above and in vertical alignment with a bottom surface of the (product) (see Fig. 3) (see Figs. 1-4) (see col. 9 line 40 to col. 10 line 15).   Re Claim 2: Buehren teaches wherein the movement instruction includes the control unit causing the system to tilt the cradle (40) about a tilt axis to move the bottom end of the cradle or the top end of the cradle in an upward direction (see Fig. 3).  Re Claim 4: Buehren teaches a drop platform (at 49) positioned towards the top end of the cradle or the bottom end of the cradle (40) such that when the (product) is released from the cradle (40), the bottom surface of the (product) gets placed onto the drop platform (at 49) (see Fig. 1).  Re Claim 5: Buehren teaches wherein the movement instruction comprises a rotation instruction for rotating the cradle (40) such that the top surface of the (product 22) is moved away from a drop platform (at 49) and the bottom surface of the product is moved towards the drop platform (at 49), wherein, the tilting instruction further comprising comprises tilting the product such that the top surface of the product is above the bottom surface of the product and the top and bottom surfaces of the product are positioned along a vertical axis extending through the top and bottom surfaces of the product and the drop platform (at 49) (see Fig. 3).  Re Claim 9: Buehren teaches wherein the receiving portion is a generally concave open base portion (see Fig. 3 – outer wall with opening) having a diameter more than a diameter of the (product 22) (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of House with that of Buehren to allow for an alternative means for correction of potentially improperly oriented products to be dispensed in a desired orientation for assuring proper functioning and/or alignment of further parts needed to receive said product.

Further Re Claim 3:
House discloses wherein the support frame (22, 24, 51, 55) is further configured to rotate the cradle (13, 14, 32, 35) about a rotation axis that is perpendicular to a tilt axis (see Figs. 1-4).

Further Re Claims 6 and 7:
House discloses further comprising a drive unit (23, 25, 50, 54) configured to drive a rotational and/or tilting movement to the cradle (13, 14, 32, 35)  (see Figs. 1-4).

Further Re Claim 10:
House teaches a beverage can vending machine (Examiner notes the device dispenses bottles for filling and packaging) (see Figs. 1-4)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over House in view of Buehren and further in view of Lanphere et al. (3,710,922 – hereinafter Lanphere).
Re Claim 8:
House in view of Buehren discloses the device of claim 1, but fails to specifically teach 
a mechanical coupler for attaching the system to an external system.

Lanphere further in view teaches a mechanical coupler (arm-like member) for attaching a system to an external system (14) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of House in view of Buehren with that if Lanphere to attach parts of a larger system as commonly known within the art and not involving additional inventive skill.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over House in view of Buehren and further in view of Mark Dikken (US 2012/0318819 – hereinafter Dikken).
Re Claim 10:
House in view of Buehren discloses the device of claim 1, but fails to specifically teach 
A beverage can vending machine comprising the system of claim 1.

Dikken further in view teaches a beverage can vending machine (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of House in view of Buehren with that of Dikken to provide a dispenser capable of dispensing multiple types of products from a rotary member.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over House in view of Buehren and Lanphere further in view of Dikken.
Re Claim 14:
House in view of Buehren and Lanphere discloses the device of claim 8, but fails to specifically teach wherein the external system is a vending machine.

Dikken further in view teaches wherein an external system is a vending machine (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of House in view of Buehren and Lanphere with that of Dikken to provide a dispenser capable of dispensing multiple types of products from a rotary member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651